Title: To George Washington from Joseph Fay, 30 March 1797
From: Fay, Joseph
To: Washington, George



Sir
New York 30th March 1797

Your letter of the 19th Ulto enclosing proposals for selling your Virginia Lands, came duly to hand, I have deferrd any reply until I gained an opportunity to consult several of my friends who proposed being concerned with me in the purchase; we have considered your proposals, and we find several obstacles in the way of closing with them. we should find much difficulty in making the first advances. The Interest required to be paid, we doubt would consume the growth of the property before we could bring it into productive cultivation, and we are not sufficiently acquainted with the Situation and quality, to decide how far we should be Warranted to pay the price you propose, taking the whole together, under all these circumstances we have concluded to relinquish the Idea of purchasing, and more especially as we agree with you respecting the disgrace of Land Jobbing in Europe.
We shall however send persons to that Country the present Season, to View Lands which we already own, when we shall probably look at yours also, and if on being more particularly acquainted, we should judge your offers advantageous, and your Lands should remain unsold, we shall wait on you for the purpose of concluding a Contract, in the meantime do not require you to refuse any other opportunity which may offer for Selling. I am Most respectfully, and affectionately your friend & Servant

Joseph Fay.

